Order entered March 17, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01441-CV

                          EVELYN DENSON, Appellant

                                       V.

                      L AND L LANDSCAPING, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-04721-B

                                      ORDER

      Before the Court is appellant’s March 12, 2020 motion for an extension of

time to file her opening brief. We GRANT the motion and ORDER the brief be

filed no later than April 20, 2020.


                                            /s/   BILL WHITEHILL
                                                  JUSTICE